DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 30 September 2019.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 18 September 2020 have been considered by the Office to the extent indicated.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 

Claims 3-6, 10-13 and 17-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 4, 11 and 18 recite the steps of identifying one or more timestamps of one or more conversational turns associated with the word based upon, at least in part, attention distribution. The patent application does not provide an adequate formula or algorithm explaining how a timestamp is identified based on conversational turns or attention distribution, or what conversational turns or attention distribution even is. For example, the published specification, in paragraph 63 states that: “... time stamps of the conversational turns that contributed to the output report snippet may be identified 410 using the attention distribution. The time stamps, once identified, may then be used to extract the video snippets corresponding to the conversational turns.” The specification does not, however, disclose an adequate formula or algorithm explaining how a timestamp is identified based on conversational turns or attention distribution, or what conversational turns or attention distribution even is. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed. Claims 3, 10 and 17 have similar issues with regard to determining a relevative importance of a word based on fact extraction.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 8 and 15 recite the term remote, which is a relative term which renders the claim indefinite. The term remote is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is the Office’s position that remote could comprise different areas of a hard disk.

Claims 4, 11 and 18 recite limitations including conversational turns and attention distribution. Claims 3, 10 and 17 have similar issues with regard to the term fact extraction.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-7 are drawn to a method for obtaining encounter information of a patient encounter, wherein the encounter information includes audio encounter information and video encounter information obtained from at least a first encounter participant; generating a report of the patient encounter based upon, at least in part, the encounter information; determining a relative importance of a word in the report; determining a portion of the video encounter information that Claims 8-14 are drawn to a computer-readable medium for obtaining encounter information of a patient encounter, wherein the encounter information includes audio encounter information and video encounter information obtained from at least a first encounter participant; generating a report of the patient encounter based upon, at least in part, the encounter information; determining a relative importance of a word in the report; determining a portion of the video encounter information that corresponds to the word in the report; and storing, at a first location, the portion of the video encounter information that corresponds to the word in the report, wherein the video encounter information is stored at a second location remote from the first location, which is within the four statutory categories (i.e., a manufacture). Claims 15-20 are drawn to a system for obtaining encounter information of a patient encounter, wherein the encounter information includes audio encounter information and video encounter information obtained from at least a first encounter participant; generating a report of the patient encounter based upon, at least in part, the encounter information; determining a relative importance of a word in the report; determining a portion of the video encounter information that corresponds to the word in the report; and storing, at a first location, the portion of the video encounter information that corresponds to the word in the report, wherein the video encounter information is stored at a second location remote from the first location, which is within the four statutory categories (i.e. a machine). 

computing device, computer readable storage medium, processors, computing system and memories) nothing in the claim element precludes the step from practically being performed in the mind. For example, generating in the context of this claim encompasses the user mentally summarizing an encounter with a patient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps. The various structural elements processor (including computing device, computer readable storage medium, processors, computing system and memories) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these structural elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


As per claims 8-14, the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see [0068] as filed; CRM description includes propagations signal.) A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  See 1351 OG 212 (February 23, 2010).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being obvious over Strader et al. (U.S. Patent 10,719,222 B2), hereinafter Strader, further in view of Warkentine (U.S. PG-Pub 2020/0005949 A1)), hereinafter Warkentine.

As per claims 1, 8 and 15, Strader discloses a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations, computing system including one or more processors and one or more memories to perform operations (Strader, Figs. 1 and 2.), and a method comprising: 
obtaining, by a computing device, encounter information of a patient encounter, wherein the encounter information includes audio encounter information ... obtained from at least a first encounter participant (System receives audio encounter information of Fig. 1 #102, which is subject to machine learning in order to separate by speaker #108.); 
generating a report of the patient encounter based upon, at least in part, the encounter information (Encounter information is converted to text #110.); 
determining a relative importance of a word in the report (Text report is examined to determine medically relevant words/phrases #112.); and
determining a portion of the ... encounter information that corresponds to the word in the report (System is operative to associate identified words with the corresponding section of the audio information, see Figs. 7, 9, 13 and C8L19-39, C8L52-67. C9L59-C10L8.).

Strader fails to explicitly disclose:
	video encounter information; and 
storing, at a first location, the portion of the video encounter information that corresponds to the word in the report, wherein the video encounter information is stored at a second location remote from the first location.

video encounter information and storing, at a first location, the portion of the video encounter information that corresponds to the word in the report, wherein the video encounter information is stored at a second location remote from the first location (Warkentine discloses a system to make a video recording of patient encounters, herein a procedure, which is saved on a server, and then editing that video, and saving that video in a place separate from the server, such as a device associated with a user who is given share access to the edited video, see Fig. 1a and paragraph 5 and claim 1.) in order to provide a patient encounter recording system that featured the ability to edit the recordings into instructional medical videos for patient care (Warkentine, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient encounter recording system of Strader to include providing editable video information saveable in multiple locations, as taught by Warkentine, in order to provide a patient encounter recording system that featured the ability to edit the recordings into instructional medical videos for patient care (Warkentine, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-4, 7, 9-11, 14, 16 and 17, Strader/Warkentine discloses claims 1, 8 and 15. Strader/Warkentine also discloses:
2, 9, 16.	wherein determining the relative importance of the word in the report is based upon, at least in part, a keyword (Text report is examined to determine medically relevant words/phrases #112.);
3, 10, 17. 	wherein determining the relative importance of the word in the report is based upon, at least in part, one of user feedback and fact extraction (System parses converted text to identify medically relevant words/phrases, which would comprise fact extraction, see Fig. 1 #110-112.);
4, 11, 18. 	wherein determining the portion of the video encounter information that corresponds to the word in the report includes identifying one or more timestamps of one or more conversational turns associated with the word based upon, at least in part, attention distribution (Text report is examined to determine medically relevant words/phrases #112. Warkentine discloses video information, see Fig. 1a.); and
7, 14. 		wherein the portion of the video encounter information is uploaded on a network to the first location (Warkentine discloses a system to make a video recording of patient encounters, herein a procedure, which is saved on a server, and then editing that video, and saving that video in a place separate from the server, such as a device associated with a user who is given share access to the edited video, see Fig. 1a and paragraph 5 and claim 1.).


Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Strader/Warkentine, further in view of Soryal et al. (U.S. PG-Pub 2021/0099433 A1)), hereinafter Soryal.

As per claims 5, 6, 12, 13, 19 and 20, Strader/Warkentine discloses claims 1, 8 and 15. Strader/Warkentine also discloses portion of the video encounter information and utilization of the word in the report, as shown above. Strader/Warkentine fails to explicitly disclose:
5, 12, 19. 	locating video based, at least in part, the one or more timestamps; and
6, 13, 20. 	preventing display of at least a portion of a video based on keywords.

However, Soryal teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
5, 12, 19. 	locating video based, at least in part, the one or more timestamps (Soryal discloses use of timestamps and time in determining video locations, see paragraph 43 and Fig. 2.); and
6, 13, 20. 	preventing display of at least a portion of a video based on keywords (Soryal discloses obscuring a video based on keywords, see Abstract and paragraph 31.) in order to present a video display system that can prevent disclosure of sensitive aspects in a video (Soryal, paragraph 9).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the video patient encounter recording system of Strader/Warkentine to include use of video timestamps and keywords to obscure video display, as taught by Soryal, in order to provide a patient encounter recording system that can prevent disclosure of sensitive aspects in a video (Soryal, paragraph 9). Moreover, merely adding a well-known element into a well-known system, to produce a 


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
5 January 2022